— In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Leviss, J.), dated November 27, 1989, which, upon a jury verdict, is in favor of the defendants and against him.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the trial court did not err in denying his motion to set aside the verdict as against the weight of the evidence. It is well settled that issues regarding the credibility of witnesses and the accuracy of their testimony are for the jury to determine, and its verdict should not be set aside if it could have been reached by any fair interpretation of the evidence (see, Jurgen v Linesburgh, 159 AD2d 689; Frangello v Namm, 157 AD2d 649; Nicastro v Park, 113 AD2d 129). Here, the evidence supports the jury’s determination that the police officers did not commit a battery upon the plaintiff. Furthermore, we find that, under a fair interpretation of the evidence, the defendant City of New York transported the plaintiff for medical treatment within a reasonable period of time and the defendant New York City Health and Hospitals Corporation did not aggravate the plaintiff’s injuries.
*528The court properly instructed the jury with respect to the elements of a battery (see, PJI 3:3). The plaintiffs remaining contention is unpreserved for appellate review (see, Harvey v Mazal Am. Partners, 79 NY2d 218, 225; Robillard v Robbins, 78 NY2d 1105, 1106). Bracken, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.